DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, 8-16 and 18-25 have been examined.

Allowable Subject Matter
Claims 9-12, 19, 20 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 8, 13, 15, 16, 18 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Won et al. U.S. Pub. No. 20180183587 (hereinafter Won) in view of Ekberg U.S. Pub. No. 20180114220.

As per claim 1, Won discloses an apparatus, comprising: 
a communication interface to communicate with one or more devices (Won: figure 1); 
a memory to store a device identity blockchain (Won: [0005]: generating blockchain transaction which adds the received ID and hash of the public key as a name and value pair in a name/value storage); and 
a processor to: receive a device identity transaction from a first device, wherein: the first device comprises a multi-tenant Internet-of-Things (IoT) device, wherein the multi-tenant IoT device is to participate in a plurality of Internet-of-Things (IoT) networks associated with a plurality of tenants (Won: figure 1 and [0032]: allow IoT devices and servers to communicate based on the NVS that stores registration blockchain), wherein the device identity transaction comprises a device identity and a public key associated with the first device(Won: [0019]: IoT device sends ID and hash of public key pair/device identity to the installation device that runs the blockchain wallet application); 
compute a hash of the device public key (Won: [0032]-[0033]: compute hash of device public key); 
determine, based on the hash, whether the device identity is registered in the device identity blockchain (Won: [0032]: server computes hash of public key and checking the hash of the device’s public key retrieved from the database; [0036]: check to see if already registered); and 
upon a determination that the device identity is not registered in the device identity blockchain, add the device identity transaction to the device identity blockchain (Won: [0036]: register if ID is not already registered). 
Won discloses using device identity and hash of public key to determine whether device is registered on blockchain). Won does not explicitly disclose hash of device identity instead of public key to determine blockchain registry. However, Eckberg discloses establishing blockchain record of an 
As per claim 2, Won discloses the apparatus of claim 1. Won further discloses wherein the processor is further to, upon a determination that the device identity is registered in the device identity blockchain, transmit an error to the first device, wherein the error indicates that the device identity is already registered (Won: [0036]: notify user to try again if ID already registered). 
As per claim 4, Won discloses the apparatus of claim 1. Won further discloses wherein the processor to add the device identity transaction to the device identity blockchain is further to: add the device identity transaction to a current block associated with the device identity blockchain; and write the current block to the device identity blockchain (Won: [0021]: registering data into blockchain involves writing to current block). 
As per claim 5, Won discloses the apparatus of claim 1. Won further discloses wherein the processor is further to: receive an identity lookup request from a first network, wherein the identity lookup request is associated with an attempt to onboard the first device onto the first network, and wherein the identity lookup request comprises the device identity; search the device identity blockchain to identify the device identity transaction associated with the device identity; and transmit the device identity transaction to the first network, wherein the first network is to verify, based on the device 
As per claim 6, Won discloses the apparatus of claim 5. Won further discloses wherein the processor is further to: receive a second identity lookup request from a second network, wherein the second identity lookup request is associated with an attempt to onboard the first device onto the second network, and wherein the second identity lookup request comprises the device identity; search the device identity blockchain to identify the device identity transaction associated with the device identity; and transmit the device identity transaction to the second network, wherein the second network is to verify, based on the device identity transaction, that the device identity is registered to the first device (Won: [0016]; [0032]: the registration blockchain allows servers and devices to authenticate each other for secure communication in IoT network). 
As per claim 8, Won discloses the apparatus of claim 1. Won further discloses wherein the processor is further to: receive a second device identity transaction from a second device, wherein the second device identity transaction comprises the device identity; compute a second hash of the device identity; determine, based on the second hash, that the device identity is registered in the device identity blockchain; and transmit an error to the second device, wherein the error indicates that the device identity is already registered (Won: [0032]: server computes hash of public key/device identity and checking the hash of the device’s public key retrieved from the database; [0036]: registering the device if not already registered).
As per claim 13, 15, 16, 18 and 21-24, claims 13, 15-18 and 21-24 encompass same scope as claims 1, 2 and 4-8. Therefore, claims 13, 15, 16, 18 and 21-24 are rejected based on the same reason set forth above in rejecting claims 1, 2 and 4-8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Won in view of Eckberg and further in view of Brashers U.S. Pub. No. 20180082296 (hereinafter Brashers).

As per claim 3 and 14, Won discloses the apparatus of claim 1. Won does not explicitly disclose wherein the processor to determine, based on the hash, whether the device identity is registered in the device identity blockchain is further to: search a hash tree associated with the device identity blockchain to determine whether the device identity blockchain contains an existing transaction associated with the hash. However,  Brashers discloses use of hash tree module and blockchain module to record proof of existence/registration of data records (Brashers: [0029]: hash tree module produces a hash tree construct that records information about each transaction associated with blockchain). It would have .

Response to Arguments
Applicant's arguments filed on 2/17/21 have been fully considered but they are not persuasive.
Regarding applicant’s argument, applicant argues that the prior art of record does not explicitly disclose a multi-tenant IoT device wherein the device is to participate in a plurality of IoT networks associated with a plurality of tenant. However, the examiner disagrees. Based on broadest reasonable interpretation, Won discloses IoT device involved in a distributed ledger that allows registration of identity on a blockchain that is shared with plurality of other IoT networks (Won: [0017]-[0021]; [0032]: once IoT device is registered, it allows communication with other IoT devices and servers registerd on the same distributed ledger). Therefore, applicant’s argument is not persuasive in light of above explanation.
On the other hand, applicant argues that the prior art of record does not explicitly disclose receive identity lookup request from a first network, wherein the identity lookup is to onboard the first device onto the first network and receive second lookup request from a second network, wherein the second identity lookup request is associated with an attempt to onboard the first device onto the second network. However, the examiner disagrees. The concept of lookup request is to ensure that IoT is properly registered on the blockchain and properly authenticate the device, which is disclosed by Won (Won: [0016]; [0032]: the registration blockchain allows servers and devices to authenticate each other for secure communication in IoT network). Therefore, applicant’s argument is not persuasive in light of above explanation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al. U.S. Pub. No. 20190042867 discloses determining based on hash, whether device identity is already registered in the device identity blockchain, wherein a hash tree associated with the device identity blockchain may be searched to determine whether the blockchain contains an existing transaction associated with the hash (Chen: [0479]).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN HON (ERIC) CHEN whose telephone number is (571)272-3789.  The examiner can normally be reached on Monday to Thursday 9am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIN-HON (ERIC) CHEN/               Primary Examiner, Art Unit 2431